Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jae Hoon Kim on 10/25/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 09/22/2021: 

1.	(Currently Amended) A light emitting device comprising:
a substrate having a first surface and a second surface opposing the first surface, the first surface having a concave part extending inside the substrate;
a plurality of light emitting cells spaced apart from each other and disposed on the first surface of the substrate; and
a light shielding layer filling 

wherein a depth of the light shielding layer is 1/3 to 1/2 of a thickness of the substrate, and
wherein a longest width between two sides of the concave part is less than 30 µm. 


5.	(Currently Amended) A light emitting device comprising:
a substrate having a first surface and a second surface opposing the first surface, the first surface having a concave part extending inside the substrate;
a plurality of light emitting cells spaced apart from each other and disposed on the first surface of the substrate; and
a light shielding layer including a non-conductive layer, filling 
wherein:   
each of the light emitting cells has a flat bottom surface facing the first surface of the substrate;  
a top surface of the non-conductive layer of the light shielding layer is coplanar with the bottom surface of each of the light emitting cells;
a depth of the light shielding layer is 1/3 to 1/2 of a thickness of the substrate; and
a longest width between two sides of the concave part is less than 30 µm. 

7-9. (Cancelled)

14. (Cancelled)

16-17. (Cancelled)

20. (Cancelled)

22. (Cancelled)


Allowable Subject Matter
3.	1-2, 4-5, 19, 21, 23-28 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a light emitting device comprising “wherein a depth of the light shielding layer is 1/3 to 1/2 of a thickness of the substrate, and
wherein a longest width between two sides of the concave part is less than 30 µm” in combination with other limitations as a whole.

For claim 5, the references of record, either singularly or in combination, do not teach or suggest at least a light emitting device comprising “ a depth of the light shielding layer is 1/3 to 1/2 of a thickness of the substrate, and
a longest width between two sides of the concave part is less than 30 µm” in combination with other limitations as a whole.


The closet prior arts on records are Oh et al (US Patent 9,673,254) in view of Sunda et al. (US Patent 10,903, 394). The applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. Moreover none of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 2, 4, 19, 21, 23-28 are also allowed being dependent on allowable claims 1 and 5

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897